Appeal by the defendant from a judgment of the Supreme Court, Queens County (Savarese, J.), rendered December 5, 1988, convicting him of criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing (Gallagher, J.), of those branches of the defendant’s omnibus motion which were to *667suppress physical evidence and a statement made by the defendant to law enforcement officials.
Ordered that the judgment is affirmed.
Under the circumstances, we find that the hearing court was correct in concluding that the officer, who responded to a radio transmission requesting back-up assistance, was justified in conducting a limited pat-down of the defendant’s jacket, which was in his " 'grabbable area’ ” (see, People v Gokey, 60 NY2d 309, 311) and which contained a visible "bulge”, based upon the officer’s need to protect himself and his fellow officers from the possibility that the defendant might gain access to it (see, People v Reed, 123 AD2d 333; People v Jakakas, 110 AD2d 660; People v Tratch, 104 AD2d 503). The loaded firearm retrieved from, the jacket as well as the spontaneous statements made by the defendant upon discovery of the weapon were properly found to be admissible at trial. Lawrence, J. P., Eiber, Rosenblatt and Miller, JJ., concur.